Citation Nr: 0631206	
Decision Date: 10/04/06    Archive Date: 10/10/06

DOCKET NO.  03-19 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from June 1978 to August 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied service connection for a sleep 
disorder.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in March 2005.  The Board 
remanded the claim in November 2004 and February 2006 for 
additional development.  


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The competent medical evidence does not show a diagnosed 
sleep disorder.


CONCLUSION OF LAW

A sleep disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1131, 5107; 38 C.F.R. 
§§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duty to Notify and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002).  VCAA applies to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date.  The VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  

In this case, VA's duties have been fulfilled to the extent 
possible or practicable.  First, VA must notify the veteran 
of evidence and information necessary to substantiate his 
claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006).  VA notified the veteran of the evidence 
necessary to establish service connection in a March 2001 
VCAA compliance letter.  

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the March 2001 
letter, VA informed the veteran that VA must make reasonable 
efforts to assist a veteran in obtaining all evidence 
necessary to substantiate a claim, such as medical records, 
employment records, or records from other Federal agencies.  
VA further informed the veteran that as long as he provided 
enough information about these records, VA would assist in 
obtaining them, but noted that he had the ultimate 
responsibility to make sure that these records were received 
by VA.  VA also told him that it would assist him by 
providing a medical examination or obtaining a medical 
opinion if it decided that such was necessary to make a 
decision on his claim.  

Third, VA must request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  
In this case, although the veteran was not specifically told 
to give VA everything he had pertaining to his claim, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In numerous communications with the VA, the veteran 
was repeatedly put on notice as to the need for any available 
evidence to be received by VA and associated with the claims 
file, whether the evidence was in his possession, obtained by 
him, or obtained by VA.  Although the veteran was not 
notified of the evidence necessary to establish both the 
disability rating and the effective date of any rating, 
should service connection be granted, the veteran is not 
prejudiced by this omission as this decision results in a 
denial of service connection.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the content requirements of a VCAA notice has been 
fully satisfied, any error in not providing a single notice 
to the appellant covering all content requirements is 
harmless error.  Any failure to adhere to the requirements of 
the VCAA has not resulted in any detriment to the appellant's 
claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

While full VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication by the Agency of 
Original Jurisdiction (AOJ) denying the claim on appeal, 
notice was provided by the AOJ as stated above, prior to 
issuance of a  statement of the case in May 2006, and prior 
to transfer and certification of the appellant's case to the 
Board, and as described above the content of the notice 
complied or substantially complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The appellant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not 
constitute prejudicial error, as the notification 
requirements of the VCAA have been satisfied and the veteran 
has been provided a meaningful opportunity to participate in 
development of his claim.  

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2006).  The RO has 
obtained the service medical records for the veteran's 
service and these appear to be complete.  The RO has made 
reasonable attempts to obtain all relevant records of the 
veteran's treatment identified by the veteran, including 
private records.  He was also provided the opportunity to 
present argument and evidence in hearings before a hearing 
officer at the RO, and before a Veterans Law Judge, which was 
held in March 2004.  VA has provided examinations of the 
veteran, and sought medical opinions.  The Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the veteran's claim for 
service connection for a sleep disorder.  The veteran has 
not indicated, and the evidence does not show, that there are 
any unobtained records which could possibly substantiate his 
claim.  Therefore, no further assistance to the appellant 
with the development of evidence is required.  

Factual Background

The service medical records indicate that the veteran sought 
treatment because he was unable to sleep.  A September 1985 
service medical record noted that the veteran reported only 
sleeping about two hours a night.  The diagnosis was sleep 
deprivation versus questionable manic illness.  Private and 
VA medical records developed since service show that the 
veteran has sought treatment for a "sleep disorder."  Some 
of the records reflect treatment for complaints of a sleep 
disorder alone, and other records reflect treatment for a 
sleep disorder in conjunction with pain management and 
psychiatric treatment.  

In March 2006, the veteran was provided a VA examination to 
determine if he had a sleep disorder and if so, whether it 
was related to service.  On examination, the veteran was 
noted to be a poor historian, and had difficulty staying 
focused during the interview.  The veteran stated that he had 
sleep problems for years, and once he did fall asleep he 
would start having nightmares related to his time in the 
service.  He also stated that while together with his wife, 
she would tell him that he would stop breathing at nights.  
He further stated that he did not have any sleeping problems 
while in the service, but that these started after he was 
discharged from the service.  He denied falling asleep during 
the day.  The examiner stated that he reviewed all of the 
files and records and the veteran did not have a formal 
diagnosis of any sleep disorder; although, he did seek 
medical care during service for being unable to sleep.  At 
the time, he complained that it was because of the noise.  In 
a 1992 psychiatric examination, the veteran stated that he 
had trouble sleeping more than two hours a night since his 
father died.  The diagnosis was insomnia.  The examiner 
indicated that it was possible that his sleep disorder was 
secondary to his atypical mood disorder, and given that he 
had the same sleep problems in service, it was as likely as 
not that his current sleep problems began during service.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2005).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2006).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

A "current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2006); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim. Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

After review of the evidence of record, it does not appear 
that the veteran in fact has a current disability manifested 
as a sleep disorder.  While the veteran has consistently 
complained of problems sleeping, and has a diagnosis of 
insomnia, the examiner in the March 2006 VA examination 
indicated that the veteran does not have a formal diagnosis 
of a sleep disorder.  

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  Further, symptoms alone, without a finding of an 
underlying disorder, cannot be service-connected.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The diagnosis of insomnia is a symptom only, and not a 
diagnosis of a sleep disorder, such as sleep apnea, or 
narcolepsy.  In the absence of a diagnosed sleep disorder, 
service connection may not be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).

The Board notes that the medical evidence appears to relate 
the veteran's symptom of a sleep disorder to a psychiatric 
disorder.  However, service connection was denied for a 
psychiatric disorder in the February 2006 decision of the 
Board.  

Notwithstanding the fact that the veteran may have had a 
sleep disorder during service, and that his current sleep 
problems may or may not be related to the sleep problems he 
had in service, as noted above he has never had a formal 
diagnosis of a sleep disorder.  As noted by the U. S. Court 
of Appeals for the Federal Circuit, a symptom alone, such as 
insomnia, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001)).  
Therefore, the Board concludes that, other than the veteran's 
description of insomnia, there is no indication that he has a 
current sleep disorder.  Without a diagnosis of a sleep 
disorder, the Board cannot grant the veteran's claim.

The Board has considered the veteran's statements; however, 
this is not competent evidence to show that he has a sleep 
disorder.  In the regulations implementing the Veterans 
Claims Assistance Act of 2000, competent lay evidence is 
defined as any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a layperson.  38 C.F.R § 
3.159(a)(1)).  Further, competent medical evidence is defined 
as evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions.  38 C.F.R § 3.159(a)(2)).  See also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
diagnosis of a current sleep disorder is beyond the range and 
scope of competent lay evidence contemplated by the 
applicable regulations and it is not shown that the veteran 
possesses the requisite education, training or experience to 
provide competent medical evidence.  

As noted above, the competent medical evidence of record 
shows no sleep disorder.  The preponderance of the evidence 
is against the claim, and because there is no approximate 
balance of positive and negative evidence, the rule affording 
the veteran the benefit of the doubt does not apply.  
38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. 
§ 3.102 (2005).




	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a sleep disorder is denied.



____________________________________________
JEFF MARTIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


